Exhibit 4.21 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT, dated as of March 27, 2016 (this "Agreement"), is entered into between Seaspan Corporation, a Marshall Islands corporation (the "Company"), and Pleasant Way Analyse Development Limited, a British Virgin Islands company (the "Shareholder"). RECITALS A.The Company and the Shareholder are parties to the Share Subscription Agreement dated as of March 27, 2015 (the "Subscription Agreement"), pursuant to which the Company has agreed to issue and sell to the Shareholder, and the Shareholder has agreed to purchase from the Company, the Securities (defined below) on the terms and subject to the conditions of the Subscription Agreement.
